Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page i of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC., a

Delaware corporation,
Case No: 19-cv-3820

Plaintiff,

Vv.

limited liability company, MY IMPORT USA
INC., a New Jersey corporation, MANSUR
MAQSUDI (a/k/a MANSUR MAQ), an
individual, JAN YANG ZHANG (a/k/a

)

)

)

)

)

MY IMPORTS USA LLC, a New Jersey )
)

)

KEVIN ZHANG), an individual, )
)

)

Defendants.

NOTICE OF SETTLEMENT AND MOTION FOR ENTRY OF CONSENT JUDGMENT
AGAINST DEFENDANT MY IMPORTS USA LLC

Plaintiff Duracell U.S. Operations, Inc. (“Duracell”), by its attorney, Robert N. Phillips,
and Defendant MY Imports USA LLC (“MI LLC”), through its attorney, Kieran G. Doyle,
hereby notify the Court of their settlement of this action and respectfully move this Court to enter
a Consent Judgment as follows:

l. This motion for entry of a Consent Judgment represents part of Duracell and the
MI LLC’s amicable settlement of this action, and shall not be considered an admission of fault or
liability by any Party.

2. Except for the injunctive relief provided by the Consent Judgment, and subject to
entry of the Consent Judgment, Duracell agrees to dismiss with prejudice all other claims in this
action against the MI LLC.

3. For purposes of the Consent Judgment, the term “Unauthorized Duracell
Batteries” shall include: (a) all bulk-packaged Duracell-branded batteries, including but not

limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”

 
Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page 2 of 6

and/or other similar indicia, and batteries intended for industrial and professional use, labeled
with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;
(b} Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign
manufacturing location, a lack of United States customer service contact information on product
packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or
other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are
otherwise being sold in any manner outside of their original retail packaging.

4, MI LLC and its partners, officers, agents, servants, employees, owners,
representatives and all other persons, firms or corporations in active concert or participation with
MI LLC, shall immediately cease and permanently refrain from importing, acquiring,
purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

5. This Consent Judgment shall be enforceable upon entry. Duracell and MI LLC
hereby waive findings of fact, conclusions of law, a statement of decision and any right to set
aside the Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest the validity

of the Consent Judgment.

 
Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page 3 of 6

6. This Court shall retain jurisdiction to enforce the terms of the Parties’ settlement

agreement, and the Consent Judgment in the form submitted herewith.

Dated: February 4, 2020

fs/ Robert N. Phillips

Peter D, Raymond

Robert N. Phillips

(Admitted Pro Hac Vice)

REED SMITH LLP

599 Lexington Avenue

New York, New York 10022
Telephone: (212) 521-5400
Facsimile: (212) 521-5450
Email:praymond@reedsmith.com
Email:robphillips@reedsmith.com

Attorneys for Plaintiff

DURACELL US OPERATIONS, INC,

Dated: February 4, 2020

/s/ Kieran _G. Doyle

Kieran G. Doyie

COWAN, LIEBOWITZ & LATMAN P.C.
114 West 47th Street

New York, NY 10036

Telephone: (212) 790-9200

Facsimile: (212) 575-0671

Email: KGD@cll.com

Attorneys for Defendant
MY IMPORTS USA LLC

 
Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page 4 of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC., a

Delaware corporation,
Case No: 19-cv-3820

Plaintiff,

¥.

MY IMPORTS USA LLC, a New Jersey
limited liability company, MY IMPORT USA
INC., a New Jersey corporation, MANSUR
MAQSUDI (a/k/a MANSUR MAQ), an
individual, JAN YANG ZHANG (a/k/a
KEVIN ZHANG), an individual,

Defendants.

2B} CONSENT JUDGMENT AGAINST DEFENDANT
MY IMPORTS USA LLC

 

Plaintiff, Duracell U.S. Operations, Inc. (“Duracell”), and Defendant My Imports USA
LLC (“MI LLC”), reached a compromise and an agreement to settle this action through the
Settlement Agreement and Mutual Release, effective February 4, 2020 (the “Agreement”). It is
stipulated, agreed and acknowledged by Duracell and MI LLC that neither the Agreement nor
this Consent Judgment is an admission of liability by any party for any matter under the terms of
the Agreement, and that the parties have consented to the form and substance of the following
order,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to the stipulation
and consent of the parties, that all claims against MI LLC are hereby dismissed with prejudice,
subject to:

l. For purposes of this Consent Judgment, the term “Unauthorized Duracell
Batteries” shall inchude: (a) all bulk-packaged Duracell-branded batteries, including but not

limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”

 
Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page 5 of 6

and/or other similar indicia, and batteries intended for industrial and professional use, labeled
with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;
(b) Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign
manufacturing location, a lack of United States customer service contact information on product
packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or
other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are
otherwise being sold in any manner outside of their original retail packaging.

2, MI LLC and its partners, officers, agents, servants, employees, owners,
representatives and all other persons, firms or corporations in active concert or participation with
MI LLC, shall immediately cease and permanently refrain from importing, acquiring,
purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

3. This Consent Judgment shall be enforceable upon entry. Duracell and MI LLC
hereby waive findings of fact, conclusions of law, a statement of decision and any right to set
aside this Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest the validity

of this Consent Judgment.

 
Case 1:19-cv-03820-PGG Document 48 Filed 02/04/20 Page 6 of 6

4, This Court shall retain jurisdiction to enforce the terms of the Parties’ Agreement,

and this Consent Judgment.

IT IS SO ORDERED.

SIGNED and ENTERED this (O¢4_ day of F Lh. Agen 2020.

SEEN AND AGREED:

Dated: February 4, 2020

/s/ Robert N, Phillips

Peter D. Raymond

Robert N. Phillips

(Admitted Pro Hae Vice)

REED SMITH LLP

599 Lexington Avenue

New York, New York 10022
Telephone: (212) 521-5400
Facsimile: (212) 521-5450
Email:praymond@reedsmith.com
Email:robphillips@reedsmith.com

Attorneys for Plaintiff

DURACELL US OPERATIONS, INC.

layla lvl 4,

PAUL G. GARDEPHE, U.S.D.J,

Dated: February 4, 2020

/s/ Kieran G, Doyle

Kieran G. Doyle

COWAN, LIEBOWITZ & LATMAN P.C.
114 West 47th Street

New York, NY 10036

Telephone: (212) 790-9200

Facsimile: (212) 575-0671

Email: KGD@cll.com

Attorneys for Defendants
MY IMPORTS USA LLC

 
